THE THIRTEENTH COURT OF APPEALS

                                   13-13-00446-CV


  DONALD D. POWERS AND LESLIE E. POWERS, INDIVIDUALLY AND AS CO-
TRUSTEES OF THE DONALD D. POWERS AND LESLIE E. POWERS CHARITABLE
                      REMAINDER UNITRUST
                                v.
     EOG RESOURCES, INC., WALTER C. ENGLISH, JR. LEGACY, LLC.


                                  On Appeal from the
                    25th District Court of Gonzales County, Texas
                                 Trial Cause No. 24676


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.



December 19, 2013